218 F.2d 956
Ex Parte Joyce Marie CLEMONS, an infant, by Gertrude Clemons, her mother et al.
No. 12380.
United States Court of Appeals, Sixth Circuit.
December 14, 1954.

Russell L. Carter, James H. McGhee, Dayton, Ohio, Constance Baker Motley, Thurgood Marshall, New York City, for appellants.
PER CURIAM.


1
Upon consideration of a petition for a writ of mandamus directing the court to proceed to a trial upon the merits of the controversy, an order to show cause was issued to the District Judge. Wherefore, in response thereto, he vacated his order and set the case for trial on December 29, 1954.


2
And it now appearing that the petition for a writ of mandamus has become moot, it is hereby ordered that the petition for the said writ be dismissed.